Exhibit 10.3

EXECUTION COPY

TRADEMARK AND TRADE NAME SUBLICENSE AGREEMENT

This TRADEMARK AND TRADE NAME SUBLICENSE AGREEMENT is dated as of October 10,
2008 (the “Sublicense Agreement”), between Misys Healthcare Systems, LLC, a
North Carolina limited liability company, having its principal place of business
at 8529 Six Forks Road, Raleigh, North Carolina 27615 (“Licensee”), and
Allscripts Healthcare Solutions, Inc., a Delaware corporation, having its
principal place of business at 222 Merchandise Mart Plaza, Suite 2024, Chicago,
Illinois 60654 (“Sublicensee” or “Allscripts”). Licensee and Sublicensee are
referred to herein collectively as “Parties” and each individually as a “Party”.
All capitalized terms used herein and not otherwise defined have the respective
meanings given to them in the License Agreement (as defined below) or the Merger
Agreement (as defined below).

W I T N E S S E T H :

WHEREAS, Misys plc, a public limited company organized under the laws of England
(“Licensor”), is the owner of the trade name “MISYS” (the “Licensed Name”) and
certain trademarks and service marks consisting of or incorporating the
designation “MISYS,” identified in the schedule attached hereto as Schedule A,
and has applied for and registered such trademarks and service marks in the
United States (the “Territory”) (such trademarks and service marks and such
registrations and applications, together with any and all common law rights
pertaining thereto, are referred to collectively as the “Licensed Marks”) for
use in Licensor’s business;

WHEREAS, Licensor is the owner of the domain names listed on Schedule B hereto
(the “Licensed Domain Names” and together with the Licensed Name and the
Licensed Marks, the “Licensed Property”);

WHEREAS, at the Closing (as defined in the Agreement and Plan of Merger, dated
as of March 17, 2008, by and among Licensor, Licensee, Sublicensee and Patriot
Merger Company, LLC a North Carolina limited liability company (the “Merger
Agreement”), Licensor will own, directly or indirectly, 54.5% of the equity
interests in Allscripts on a fully diluted basis (as determined pursuant to the
Merger Agreement).

WHEREAS, as a condition to effecting the Merger, Licensor and Licensee entered
into a Trademark and Trade Name License Agreement of even date herewith (the
“License Agreement”), pursuant to which Licensor granted Licensee use of the
Licensed Marks, the Licensed Name and the Licensed Domain Names;

WHEREAS, pursuant to Section 1.6 of the License Agreement, Licensee may grant a
sublicense of its rights under the License Agreement to any Affiliate of
Licensee;



--------------------------------------------------------------------------------

WHEREAS, Sublicensee is an Affiliate of Licensee and wishes to use the Licensed
Name, Licensed Marks and Licensed Domain Names under the terms and conditions
set forth herein; and

WHEREAS, in accordance with the License Agreement, Sublicensee has executed a
Sublicensee Acknowledgement and Licensor has reviewed and approved this
Sublicense Agreement prior to the Parties’ execution hereof;

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Parties agree as follows:

1. Grant of License.

1.1. Grant of Trademark License. Subject to the terms and conditions contained
herein, Licensee hereby grants to Sublicensee, and Sublicensee hereby accepts, a
nonexclusive, nonassignable, nonsublicenseable, royalty-free license to use the
Licensed Marks in connection with the marketing, promotion, advertisement,
distribution and sale of Sublicensee’s healthcare information technology
products and services in the Territory (the “Sublicensee Products and
Services”).

1.2. Grant of Trade Name License. Subject to the terms and conditions contained
herein, Licensee hereby grants to Sublicensee, and Sublicensee hereby accepts, a
nonexclusive, nonassignable, nonsublicensable, royalty-free license to use the
Licensed Name in its corporate name and trade name solely in the form of
“Allscripts-Misys Healthcare Solutions, Inc.” and solely in connection with the
operation of such Sublicensee’s healthcare information technology products and
services business in the Territory (the “Sublicensee Business”).

1.3. Grant of License to Domain Names. Subject to the terms and conditions
contained herein, Licensee hereby grants to Sublicensee a nonexclusive,
nonassignable, nonsublicensable, royalty-free license to use the Licensed Domain
Names in connection with the operation of the Sublicensee Business in the
Territory. The Parties agree that the ability of a third party to access the
websites operated under the Licensed Domain Names from outside of the Territory
shall not be deemed a breach of this Sublicense Agreement, provided such
websites are not targeted to persons or entities outside of the Territory and to
the extent that a person or entity is identified as being outside of the
Territory, Sublicensee does not provide Sublicensee Products or Services outside
of the Territory. In the event of any doubt as to where such person or entity is
located, Sublicensee shall obtain written confirmation from such person or
entity that it is located and operating in the Territory. Licensee shall
designate a person specified by Sublicensee as the “technical contact” for each
Licensed Domain Name to the extent necessary to permit access to the associated
website.

1.4. Restrictions on Use.

(a) Except for use of Sublicensee’s color scheme of red, black and grey, which
may be used for the Licensed Marks other than “Misys” used alone, “Misys” in
combination with the “M” logo and the “M” logo, Sublicensee shall not change or

 

2



--------------------------------------------------------------------------------

modify the Licensed Property, or create any design variation of the Licensed
Property, without the prior written consent of Licensee.

(b) Except for the word “Allscripts”, Sublicensee shall not join any name, mark
or logo with the Licensed Property so as to form a composite trade name or mark,
without obtaining the prior written consent of Licensee.

(c) Sublicensee shall not use any other name or mark that is confusingly similar
to the Licensed Property, provided, however, that use of the word “Allscripts”
with the secondary words in the Licensed Marks (e.g., Tiger), with or without
the word “Misys”, will not be considered confusingly similar.

1.5. Changes in Licensed Marks or Licensed Domain Names. Upon written notice to
Sublicensee, Licensee may, from time to time in its sole discretion, elect to
(a) discontinue any Licensed Marks or Licensed Domain Names and/or (b) replace
any Licensed Marks or Licensed Domain Names with or use new or different
trademarks or service marks or domain names (“New Marks”) with respect to the
Products and Services or the Licensed Business. Upon such election, any such New
Marks may be designated Licensed Property by Licensee and if designated as such
shall be subject to the terms of this Sublicense Agreement, and Schedule A shall
be deemed amended automatically to include such New Marks. In the event Licensee
discontinues any Licensed Property or introduces a New Mark, Sublicensee shall
have a reasonable period of time, not to exceed six (6) months, to cease use of
such discontinued Licensed Property or begin use of such New Mark.

1.6. Resellers and Distributors of Sublicensee Products and Services.
Sublicensee shall be permitted to allow any reseller or distributor of the
Sublicensee Products and Services to use the Licensed Marks and Licensed Domain
Names solely to the extent necessary to perform its obligations under the
relevant agreement with Sublicensee. Each such agreement shall contain
restrictions on the use of the Licensed Marks and Licensed Domain Names
consistent with the restrictions contained herein, other than those contained in
Section 9.14(ii). A copy of each such agreement shall be provided to Licensee
for review and approval prior to execution.

1.7. Prohibition on Sublicensing. Neither Sublicensee nor any reseller or
distributor of Sublicensee shall be permitted to sublicense to any other person
or entity the rights granted to it with respect to the Licensed Property.

2. Quality Standards and Control.

2.1. Quality Control.

(a) At all times, Sublicensee shall use the Licensed Property only in accordance
with such quality standards and specifications as may be established by Licensor
and communicated to Sublicensee in writing from time to time (the “Quality
Standards”), including but not limited to the Licensor Trademark Guidelines
attached hereto as Exhibit A. Without limiting the foregoing, the Sublicensee
Products and Services shall always be manufactured or performed in a manner that
reflects favorably

 

3



--------------------------------------------------------------------------------

on the Licensed Property and does not tarnish the Licensed Property or the
reputation of Licensee or Licensor. With respect to the name and mark “Misys”
and the “M” logo, Licensor may establish additional Quality Standards that shall
be communicated to Sublicensee in writing from time to time.

(b) Licensee shall (A) notify Licensor promptly in writing upon becoming aware
that Sublicensee’s use of the Licensed Property deviates from the Quality
Standards in any material respect, and (B) promptly undertake commercially
reasonable efforts to cause such defective or nonconforming use to be cured or,
if not curable, discontinued.

2.2. Use of the Licensed Marks. All use of the Licensed Marks made hereunder
shall faithfully reproduce the design and appearance of the Licensed Marks as
reflected on Schedule A.

2.3. Inspection and Approval. Licensee or its designated representative shall
have the right at any time during normal business hours to inspect and approve,
which approval shall not be unreasonably withheld, any and all uses of the
Licensed Marks to confirm that such use is in conformance with the terms of this
Sublicense Agreement. From time to time, upon Licensee’s reasonable request in
writing, Sublicensee shall, at Sublicensee’s expense, (a) provide Licensee with
representative samples of the ways in which the Licensed Marks are then being
used (or photographs depicting the same), and (b) permit Licensee or Licensor to
inspect Sublicensee’s places of business where the Licensed Marks are used, in
each case for Licensee’s or Licensor’s inspection and approval of such uses.

2.4. Deficiencies. If Licensee reasonably believes that the Sublicensee Business
or the business of a reseller or distributor using the Licensed Marks or
Licensed Domain Names is not being conducted in compliance with the Quality
Standards or if an inspection of the Sublicensee Products and Services reveals
that they do not comply with the Quality Standards, then Licensee shall promptly
provide Sublicensee with written notice of such defects or violations, and shall
allow Sublicensee thirty (30) days from the date of such notice in which to cure
such defects or violations. Should the defects or violations not be remedied
within such thirty (30) day period, Licensee may, in its reasonable discretion,
terminate this Sublicense Agreement in accordance with Section 8.2 or bring an
action to require specific performance. If such an action is brought and is
successful, then Sublicensee shall have thirty (30) days within which to comply
with the order. If, at the end of such thirty (30) days Sublicensee has not
complied, this Sublicense Agreement will terminate automatically.

3. Compliance with Law. Sublicensee shall use the Licensed Property only in such
manner as will comply with the provisions of applicable laws and regulations
relating to the Licensed Property. Sublicensee shall affix to all materials that
bear a Licensed Mark, including, but not limited to, all stationery, labels,
packaging, advertising and promotional materials, manuals, invoices and all
other printed materials, (a) notices in compliance with applicable trademark
laws and (b) such legend as Licensee may reasonably designate by written notice
and is required or otherwise reasonably

 

4



--------------------------------------------------------------------------------

necessary to allow adequate protection of the Licensed Marks and the benefits
thereof under applicable trademark laws from time to time. In connection
herewith, Sublicensee may use the following legend:

“MISYS” is a registered trademark owned by Misys plc and is used under license.”

4. Ownership and Maintenance.

4.1. Ownership. (a) Sublicensee acknowledges and admits the validity of the
Licensed Property and agrees that it will not, directly or indirectly, challenge
the validity of the Licensed Property, or any registrations thereof and/or
applications therefor in any jurisdiction, or the right, title and interest of
Licensor therein and thereto, nor will it claim any ownership or other interest
in the Licensed Property in any jurisdiction, other than the rights expressly
granted hereunder.

(b) Sublicensee acknowledges that (i) the Licensed Property and the goodwill
associated therewith are and will remain the exclusive property of Licensor,
(ii) all uses of the Licensed Property shall inure solely to the benefit of
Licensor, and (iii) Sublicensee has no right, title or interest in any other
trademarks, services marks, trade names or domain names belonging to Licensor.
Sublicensee shall not at any time do or suffer to be done any act or thing that
will in any way impair the rights of Licensor in and to the Licensed Property.
Nothing in this Sublicense Agreement grants, nor shall Sublicensee acquire
hereby, any right, title or interest in or to the Licensed Property or any
goodwill associated therewith, other than those rights expressly granted
hereunder. This Sublicense Agreement shall not affect Licensor’s right to enjoin
or obtain relief against any acts by third parties of trademark infringement or
unfair competition.

(c) Sublicensee shall not at any time, without the prior written consent of
Licensee, acquire a registration or file and prosecute a trademark application
or applications to register the Licensed Property, or any component, variation
or derivation thereof, or any name or mark confusingly similar thereto, for any
goods or services anywhere in the world. If Sublicensee at any time, without the
prior written consent of Licensee, files or causes to be filed, in its own name
or otherwise on its behalf, an application to register or otherwise takes steps
under applicable laws to obtain trademark or other protection of the Licensed
Property in any country, territory or jurisdiction, Sublicensee shall, at the
direction of Licensee, either (i) assign and transfer to Licensor, without
further consideration, all right, title and interest in or to the Licensed
Property in such country, territory or jurisdiction, or (ii) surrender and
abandon such registration or application for registration.

4.2. Maintenance; Registrations; Filings. (a) Licensor shall be responsible for
and retain sole discretion over the filing, protection and maintenance of the
Licensed Property. Sublicensee shall execute all documents as are reasonably
necessary or expedient to aid in, and shall otherwise cooperate at Licensor’s
expense with, Licensor’s efforts to prepare, obtain, file, record and maintain
all such registrations and applications. In particular, but without limitation,
upon Licensee’s request,

 

5



--------------------------------------------------------------------------------

Sublicensee shall furnish Licensee with information or materials which are
necessary or helpful to establish or evidence Licensor’s ownership of the
Licensed Property, and the nature and scope of its rights therein, including but
not limited to information regarding Sublicensee’s first and subsequent dates of
use, proof of such use dates, information regarding the nature and extent of
Sublicensee’s use, and actual specimens of use made by Sublicensee in
advertising, printed materials or other materials which are used in connection
with the promotion of the Sublicensee Products and Services.

(b) Licensor shall have no further maintenance obligations as to the Licensed
Property or any registration thereof or application therefor upon giving written
notice to Licensee that it does not intend to continue such maintenance;
provided, however, that, other than as provided in Section 1.5, Licensor shall
maintain its registrations for all the Licensed Domain Names during the term of
this Sublicense Agreement.

5. Infringement or Dilution. Sublicensee shall promptly notify Licensee upon
becoming aware of any infringement or dilution of the Licensed Property.
Licensee has the exclusive right to take, and shall take, such steps to stop
such infringement or dilution as may be reasonably necessary in its reasonable
determination to protect the Licensed Property. Sublicensee shall cooperate
fully with Licensee to stop such infringement or dilution. As between Licensee
and Sublicensee, Licensee shall have full control over any such action,
including without limitation the right to select counsel, to settle on any terms
it deems advisable in its discretion, to appeal any adverse decision rendered in
any court, to discontinue any action taken by it, and otherwise to make any
decision in respect thereto as it deems advisable in its discretion. As between
Licensee and Sublicensee, Licensee shall bear all expenses connected with the
foregoing, including for Sublicensee’s cooperation. To the extent Sublicensee
has proven damages resulting from such infringement or dilution, Sublicensee
shall share in the amount recovered, if any, net of Licensee’s expenses in
connection with such action, pro-rata with Licensee’s damages in such action.

6. Indemnification.

6.1. Licensee does not, by virtue of this Sublicense Agreement or of
Sublicensee’s use of the Licensed Property, assume any liability with respect to
the business of Sublicensee or the conduct thereof by Sublicensee, and
Sublicensee shall defend, indemnify and hold harmless Licensee and its
affiliates, successors and assigns, and its and their respective officers,
directors, employees, agents, attorneys and representatives, from and against
any and all claims, causes of action, suits, damages, losses, liabilities, costs
and expenses (including but not limited to reasonable attorneys’ fees and
expenses) (collectively, “Losses”) resulting from or arising out of claims,
actions or proceedings brought by third parties against Licensee arising out of
(a) Sublicensee’s breach of this Sublicense Agreement, (b) any use by
Sublicensee of the Licensed Property, (c) any misuse by Sublicensee of the
Licensed Property including but not limited to use of the Licensed Property in
false advertising; and (d) defects in the Sublicensee Products and Services
offered by Sublicensee under the Licensed Property.

 

6



--------------------------------------------------------------------------------

6.2. Sublicensee does not, by virtue of this Sublicense Agreement or of
Sublicensee’s use of the Licensed Property, assume any liability with respect to
the business of Licensee or the conduct thereof by Licensee, and Licensee shall
defend, indemnify and hold harmless Sublicensee and its affiliates, successors
and assigns, and its and their respective officers, directors, employees,
agents, attorneys and representatives, from and against any and all Losses
resulting from or arising out of claims, actions or proceedings brought by third
parties against Sublicensee arising out of Licensee’s breach of this Sublicense
Agreement.

7. Representations and Warranties. Each Party represents and warrants that it
has executed this Sublicense Agreement freely, fully intending to be bound by
the terms and provisions contained herein; that it has full corporate power and
authority to execute, deliver and perform this Sublicense Agreement; that the
person signing this Sublicense Agreement on behalf of such Party has properly
been authorized and empowered to enter into this Sublicense Agreement by and on
behalf of such Party; that prior to the date of this Sublicense Agreement, all
corporate action of such Party necessary for the execution, delivery and
performance of this Sublicense Agreement by such Party has been duly taken; and
that this Sublicense Agreement has been duly authorized and executed by such
Party, is the legal, valid and binding obligation of such Party, and is
enforceable against such Party in accordance with its terms.

8. Term; Termination.

8.1. Term. The term of this Sublicense Agreement shall become effective as of
the date hereof, and shall continue in effect until terminated in accordance
with the provisions of Section 8.2.

8.2. Termination. (a) Licensee may terminate this Sublicense Agreement upon
written notice to Sublicensee, if:

(i) There is a change in control of Sublicensee.

(ii) Sublicensee breaches any provision of this Sublicense Agreement and fails
to cure such breach within thirty (30) days after the date of Licensee’s written
notice thereof.

(iii) Sublicensee files, or consents to the filing against it of, a petition for
relief under any bankruptcy or insolvency laws, makes an assignment for the
benefit of creditors or consents to the appointment of a receiver, liquidator,
assignee, custodian, trustee, sequestrator or other official with similar powers
over a substantial part of its property; or a court having jurisdiction over
Sublicensee or any of the property of Sublicensee shall enter a decree or order
for relief in respect thereof in an involuntary case under any bankruptcy or
insolvency law, or shall appoint a receiver, liquidator, assignee, custodian,
trustee, sequestrator or official with similar powers over a substantial part of
the property of Sublicensee, or shall order the winding-up, liquidation or
rehabilitation of the affairs of

 

7



--------------------------------------------------------------------------------

Sublicensee, and such order or decree shall continue in effect for a period of
sixty (60) consecutive days.

(iv) Licensee provides such written notice of termination sixty (60) days in
advance of the date of termination.

(b) Upon termination of the License Agreement, this Sublicense Agreement will,
at Licensor’s choice, either (A) be deemed automatically assigned by Licensee to
Licensor or (B) terminate automatically.

(c) Notwithstanding anything to the contrary contained herein, termination of
this Sublicense Agreement in whole or in part shall be without prejudice to any
other remedy otherwise available hereunder, under law or at equity, to such
Party or the other Party.

(d) Notwithstanding anything to the contrary contained in this Sublicense
Agreement, the rights and obligations of Licensee and Sublicensee pursuant to
Sections 4.1, 6, 8.2(b), 8.2(c), 8.2(d), 8.3 and 9 shall survive indefinitely
regardless of any cancellation, expiration or termination of this Sublicense
Agreement.

8.3. Effects of Termination. Any termination of this Sublicense Agreement in
accordance with the terms hereof shall be final. Upon the termination of this
Sublicense Agreement:

(a) all rights in the Licensed Property granted to Sublicensee hereunder shall
automatically revert to Licensee, and Sublicensee shall have no further rights
in, and shall immediately cease all use of, the Licensed Property, except that
Sublicensee shall have a thirty (30) day period after termination to transition
away from use of the Licensed Property;

(b) Sublicensee shall immediately destroy and cause any reseller or distributor
to destroy all materials used for reproducing the Licensed Property (including
without limitation photographic negatives, printing plates and tooling), except
that Sublicensee shall have a thirty (30) day period after termination to
transition away from use of the Licensed Property; and shall, within thirty
(30) days after such destruction has taken place, provide Licensee with an
affidavit executed by an officer of Sublicensee attesting thereto;

(c) Sublicensee will use reasonable efforts to cease using the Licensed Property
on buildings, cars, trucks and other fixed assets as soon as possible but in any
event within three (3) months of termination;

(d) Sublicensee shall change its name to a name that does not include any name,
mark, domain name or other source indicator using any of the Licensed Property
or any name, mark, domain name or other source indicator that Licensee
reasonably deems confusingly similar thereto;

 

8



--------------------------------------------------------------------------------

(e) Licensee shall, for a period of six (6) months after the termination of this
Sublicense Agreement, redirect Internet traffic seeking any of the Licensed
Domain Names to such domain name or names as Sublicensee shall specify in
writing;

(f) Sublicensee shall change the domain names on the websites currently using
the Licensed Domain Names to domain names that do not include any name, mark,
domain name or other source indicator using any of the Licensed Property or any
name, mark, domain name or other source indicator that Licensee reasonably deems
confusingly similar thereto and shall remove all references to the Licensed
Property in the content on any such websites; and

(g) Sublicensee will not use or do business under, or assist any third party in
using or doing business under, any name, mark, domain name or other source
indicator using any of the Licensed Property or any name, mark, domain name or
other source indicator that Licensee reasonably deems confusingly similar
thereto.

9. Miscellaneous.

9.1. Assignment. Sublicensee shall not assign or attempt to assign its rights or
obligations hereunder without Licensee’s prior written consent. Licensee shall
not assign or attempt to assign its rights or obligations hereunder without
Sublicensee’s prior written consent; provided, however, that no such consent
shall be required for an assignment by Licensee in connection with (i) any
assignment to an affiliate, (ii) any assignment or sale of all or substantially
all of the equity or similar interests of Allscripts that are owned by Licensor,
or (iii) any assignment or sale of all or substantially all of Licensee’s
assets, or any merger, consolidation or other business combination to which
Licensee is a party, provided, further, however, that Licensee agrees that it
will not assign its rights or obligations hereunder apart from all or
substantially all of the equity or similar interests of Allscripts that Licensor
owns and the Licensed Marks that are specific to the Sublicensee Business,
which, for the avoidance of doubt, do not include the name and mark “Misys” or
the “M” logo or any other name and mark other than the Licensed Marks. Any
assignment or attempt to do so in violation of this Sublicense Agreement shall
be null and void. This Sublicense Agreement shall be binding upon and inure to
the benefit of the Parties and their respective heirs, successors and permitted
assigns.

9.2. Entire Agreement. This Sublicense Agreement constitutes the entire
agreement between Licensee and Sublicensee with respect to the subject matter
hereof and supersedes and cancels all prior agreements and understandings
between Licensee and Sublicensee, whether written or oral, with respect thereto.

9.3. Amendment; Waivers. This Sublicense Agreement shall not be amended,
supplemented or modified except in a writing executed by authorized
representatives of the Parties. Waiver by a Party of any breach of any provision
of this Sublicense Agreement by the other Party shall not operate, or be
construed, as a waiver of any subsequent or other breach.

 

9



--------------------------------------------------------------------------------

9.4. No Agency. Licensee and Sublicensee are independent contractors with
respect to each other, and nothing herein shall create any association,
partnership, joint venture or agency relationship between them.

9.5. Further Assurances. Each of the Parties hereto agrees to execute all such
further instruments and documents and to take all such further action as the
other Party may reasonably require in order to effectuate the terms and purposes
of this Sublicense Agreement. The Parties shall act in good faith in the
performance of their obligations under this Sublicense Agreement.

9.6. Severability. If any provision of this Sublicense Agreement is inoperative
or unenforceable for any reason in any jurisdiction, such circumstances shall
not have the effect of rendering the provision in question inoperative or
unenforceable in any other case, circumstance or jurisdiction, or of rendering
any other provision or provisions herein contained invalid, inoperative, or
unenforceable to any extent whatsoever. The invalidity of any one or more
phrases, sentences, clauses, Sections or subsections of this Sublicense
Agreement in any jurisdiction shall not affect the remaining portions of this
Sublicense Agreement in such jurisdiction or in any other jurisdiction.

9.7. Waiver of Jury Trial. EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS SUBLICENSE AGREEMENT,
OR THE BREACH, TERMINATION OR VALIDITY OF THIS SUBLICENSE AGREEMENT, OR THE
TRANSACTIONS CONTEMPLATED BY THIS SUBLICENSE AGREEMENT. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (B) IT UNDERSTANDS
AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) IT MAKES THIS WAIVER
VOLUNTARILY, AND (D) IT HAS BEEN INDUCED TO ENTER INTO THIS SUBLICENSE AGREEMENT
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 9.7.

9.8. Governing Law. This Sublicense Agreement shall be governed by and construed
in accordance with the laws of the State of New York without giving effect to
its principles or rules of conflict of laws to the extent such principles or
rules are not mandatorily applicable by statute and would require or permit the
application of the laws of another jurisdiction. For purposes of any claim,
suit, action or proceedings arising out of or in connection with this Sublicense
Agreement, each of the parties hereby irrevocably submits to the exclusive
jurisdiction of the federal and state courts located in the County of New York
in the State of New York.

9.9. Equitable Relief. Each Party hereto acknowledges that the other Party will
suffer irreparable harm as a result of the material breach by such Party of any

 

10



--------------------------------------------------------------------------------

covenant or agreement to be performed or observed by such Party under this
Sublicense Agreement, and acknowledges that the other Party shall be entitled to
apply for and, if granted, receive from any court or administrative body of
competent jurisdiction a temporary restraining order, preliminary injunction
and/or permanent injunction, without any necessity of proving damages, enjoining
the breaching Party from further breach of this Sublicense Agreement or further
infringement or impairment of the rights of the non-breaching Party.

9.10. Notices. All notices, requests, demands and other communications made in
connection with this Sublicense Agreement shall be in writing and shall be
deemed to have been duly given (a) if sent by first-class registered or
certified mail, return receipt requested, postage prepaid, on the fifth day
following the date of deposit in the mail, (b) if delivered personally, when
received, or (c) if transmitted by facsimile or other telegraphic communications
equipment, when confirmed, in each case addressed as follows:

 

If to Licensee, to:   Misys Healthcare Systems, LLC   8529 Six Forks Road  
Raleigh, North Carolina 27615   Attention:    Corporate Counsel   Phone:    + 1
919 329-1982   Fax:    + 1 919 457-4982 If to Sublicensee, to:   Allscripts
Healthcare Solutions, Inc.   222 Merchandise Mart Plaza, Suite 2024   Chicago,
IL 60654   Attention:    General Counsel   Phone:    +1 312 506-1219   Fax:   
+1 312 506-1208

or, in each case, to such other address or facsimile number or to the attention
of such other person as may be specified in writing by such Party to the other
Party.

9.11. Counterparts. This Sublicense Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which when
taken together shall be one and the same instrument.

9.12. Headings. The headings contained in this Sublicense Agreement are for
purposes of convenience only and shall not affect the meaning or interpretation
of this Sublicense Agreement.

9.13. Construction of this Sublicense Agreement. In any construction of this
Sublicense Agreement, the Sublicense Agreement shall not be construed against
any

 

11



--------------------------------------------------------------------------------

Party based upon the identity of the drafter of the Sublicense Agreement or any
provision of it.

9.14. Third Party Beneficiary. Licensor shall (i) be a third-party beneficiary
of this Sublicense Agreement and (ii) have the right to enforce the terms and
conditions of, and terminate, this Sublicense Agreement.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Sublicense Agreement as of
the date first written above.

 

MISYS HEALTHCARE SYSTEMS, LLC By:  

/s/ Kathy F. Twiddy

Name:   Kathy F. Twiddy Title:   SVP, General Counsel ALLSCRIPTS HEALTHCARE
SOLUTIONS, INC. By:  

/s/ Lee Shapiro

Name:   Lee Shapiro Title:   President